Citation Nr: 1416821	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  06-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connection disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K . L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 1976.  This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Decision Review Officer (DRO) in August 2006 and before the Board in May 2007.  Transcripts of both hearings are of record.

In October 2009, the Board remanded the matter for further development.  In June 2012, the Board denied the Veteran's claim for TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veteran's Claims (Court).  In August 2013, the Court vacated the Board's June 2012 decision in accordance with the Joint Motion for Remand (JMR).  The matter was then remanded to the Board for actions consistent with the instructions set forth in the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals this matter is not ready for appellate disposition.

As noted in the Introduction, the Court vacated the Board's June 2012 denial of the claim for TDIU.  The Court determined the Board did not adequately address the November 2009 VA examination, which the Court found lacked supporting rationale for the opinion that the Veteran was unemployable for any type of work which involved physical activity, but that he could carry out sedentary work considering his level of education.  Specifically, the Court found that the examiner did not explain how the Veteran's level of education allowed him to perform sedentary work since his education was in nursing, which required a specialized  degree and since the Veteran would presumably be unemployable for work that involved physical activity, including nursing.  Consequently, the matter must be remanded for an addendum opinion to determine whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 U.S.C.A. § 5103A.

The Board notes that during the pendency of the appeal, service connection was awarded for a mood disorder and erectile dysfunction.  See Rating Decision dated in November 2013.  Thus, service connection is effect as follows: mood disorder, 30 percent disabling; right knee arthritis, 20 percent disabling; right knee scar, 10 percent disabling; and erectile dysfunction, noncompensable.  The combined evaluation for compensation is 50 percent from August 2012.  Service connection for myoclonus, low back, left knee, and bilateral hip disabilities was denied.   The 
Veteran still does not satisfy the percentage criteria for a TDIU under 38 C.F.R. 
§ 4.16(a) , as he does not have two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling. 38 C.F.R. § 4.16(a)  (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an addendum opinion to be provided by the November 2009 VA examiner, if available, otherwise the Veteran must be examined by an appropriate physician to assess the cumulative effect that his service connected disabilities would be expected to have on employability.  Based on review of the record, the examiner should provide opinions responding to the following:

a) Please discuss whether there are any  functional limitations associated with, and expected effect on employment resulting from the Veteran's additional service connected disabilities, notably the mood disorder granted in the November 2013 rating decision (not including the effects of any non-service connected disabilities).

b) Thereafter, please identify any/all types of sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education in nursing, which requires a specialized degree.  

The examiner must explain the rationale for all opinions.

2.  The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate the claim on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



